DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 26-42 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puppi (US 2019/0329609, of record) and further in view of Youngman (US 6,524,415, of record) and the Admitted Prior Art (APA, newly cited).  
As best depicted in Figure 2, Puppi is directed to a tire construction comprising a monitoring device 1 (claimed object).  More particularly, said device is attached to a tire inner surface with a silicone-based pressure sensitive adhesive (Paragraph 59).  In such an instance, though, Puppi is completely silent with respect to the thickness of said adhesive.
In any event, the claimed adhesive thickness values are consistent with those that are commonly used in the tire industry, as shown for example by Youngman (Column 2, Lines 35-62).  In such an instance, an overall adhesive thickness (first and second adhesive material) is between 0.55 mm and 6.0 mm and such fully encompasses the claimed thickness values.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common thickness values, including those required by the claimed invention.   
With further respect to claim 26, release agents are present on an inner surface and Puppi teaches a preferred embodiment in which said agents are removed (Paragraph 72).  A reference, though, maybe relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  As such, adhesion can be performed in the absence of removing said release agent.        
Lastly, regarding claim 26, the claimed mechanical properties appear to be consistent with the general class of pressure sensitive adhesives- see APA (Paragraph 18).  
Regarding claims 27-38, the claims simply define the well-known and conventional makeup of common silicone-based pressure sensitive adhesives.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed makeup.   
As to claims 40 and 41, said monitoring device includes an electronic unit 11. 
As to claims 46 and 47, solvents are conventionally included in pressure sensitive adhesives and as is well known, such solvents evaporated to leave a desired adhesive thickness.  Additionally, both ambient temperatures and elevated temperatures (by heating) are used to carry out the solvent evaporation.		
With respect to claim 48, pressure sensitive adhesives are a class of adhesives that adhere simply by manual pressure.
Regarding claim 49, said device is attached to a tire after vulcanization (Paragraph 73).
4.	Claims 26-40 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 5,358,772, of record) and further in view of Puppi, Youngman, the APA, and Gartland (US 5,160,383, newly cited).   
	Nakagawa is directed to a tire construction comprising a label or object adhesively attached to a tire surface (Abstract).  More particularly, said adhesive is a pressure sensitive adhesive (Column 3, Lines 1-5).  In such an instance, however, Nakagawa is silent with respect to the type of pressure sensitive adhesive.  In any event, a wide variety of pressure sensitive adhesives are commonly used in tire applications, including silicone-based pressure sensitive adhesives.  Puppi provides one example of using such adhesives in tire applications (Paragraph 22).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use a conventional silicone-based pressure sensitive adhesive in the tire of Nakagawa.  
	Additionally, the claimed mechanical properties appear to be consistent with the general class of pressure sensitive adhesives- see APA (Paragraph 18).   
Also, the claimed adhesive thickness values are consistent with those that are commonly used in tire applications, as shown for example by Youngman (Column 2, Lines 35-62).  In such an instance, an overall adhesive thickness (first and second adhesive material) is between 0.55 mm and 6.0 mm and such fully encompasses the claimed thickness values.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common thickness values, including those required by the claimed invention (applicable to claims 26 and 39).
Lastly, regarding claim 26, Nakagawa is broadly directed to the adhesive attachment of a label to a tire surface.  While Nakagawa fails to specifically disclose a tire inner surface, it is well known to provide labels on a tire inner surface in order to eliminate wear or abrasion of said label during running, as shown for example by Gartland (Column 2, Lines 35+).  One of ordinary skill in the art at the time of the invention would have found it obvious to provide a label on the tire inner surface of Nakagawa since tires include only 2 exposed surfaces and each is recognized as being a suitable surface to receive a label.  Additionally, Puppi recognizes the ability to adhesively attach objects to a tire inner surface having some mold release agent (Paragraph 72- presence of mold release agent corresponds with non-preferred embodiment and such is not excluded by Puppi).
Regarding claims 27-38, the claims simply define the well-known and conventional makeup of common silicone-based pressure sensitive adhesives.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed makeup.   
With respect to claim 40, a label can be viewed as a decoration.
As to claims 46 and 47, solvents are conventionally included in pressure sensitive adhesives and as is well known, such solvents evaporated to leave a desired adhesive thickness.  Additionally, both ambient temperatures and elevated temperatures (by heating) are used to carry out the solvent evaporation.
With respect to claim 48, pressure sensitive adhesives are a class of adhesives that adhere simply by manual pressure.
Regarding claim 49, the final tire article includes an object or label attached to a cured or vulcanized tire.  The claims as currently drafted do not require that the object only contacts the tire (via an adhesive layer) in a cured state.
Response to Arguments
5.	Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. 
	Applicant contends that none of Puppi, Youngman, and Nakagawa discloses pressure sensitive silicone adhesives having the claimed mechanical properties.  The APA has been cited to evidence the general order of mechanical properties associated with pressure sensitive adhesives.
	Applicant further argues that Puppi, if anything, could be regarded as flatly teaching away from the presently claimed invention.  More particularly, Applicant suggests that any pollutant “must” be removed from the surface intended for adhesion.  The Examiner respectfully disagrees.  Puppi (Paragraph 24) includes the following language:
	In preferred embodiments, it may be convenient to prepare the portion of the tyre’s inner surface intended for the gluing of the securing device in such a way that it results, as much as possible, to be cleaned out of substances that could jeopardize the device’s adhesion, such as for example dust, dirt, and/or any releasing agent residues used during the tyre’s vulcanization.  


It is initially noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  A fair reading suggests that optimum adhesion is obtained when substances are removed from a tire inner surface.  However, suitable adhesion can in fact be obtained when such substances ae present.  It is emphasized that Puppi uses the language “in preferred embodiments”, “may be convenient”, and “as much as possible”.  These phrases suggest that it is within the scope of Puppi to adhesively bond a device or object to a tire inner surface when substances, such as mold release agents, are present.  Nothing in Puppi suggests that substances “must” be removed as alleged by Applicant.  This description appears to be a mischaracterization of the disclosure of Puppi.   
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 4, 2022